Citation Nr: 1020842	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969.  His primary military occupational specialty was 
that of field artillery crewman.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  The presence of a chronic, identifiable hearing loss 
disability has not been established.

2.  The presence of tinnitus has not been established.


CONCLUSIONS OF LAW

1.  The claimed hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

2.  The claimed tinnitus is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for hearing loss disability 
and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In May 2007, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. §§ 5103, 5107(a).  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)..  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting the Veteran's treatment by Michael Bartell, M.D., 
from March 1991 to February 1996; the report of an October 
1996 VA Agent Orange protocol examination; and the report of 
VA audiologic examinations, performed in November 2007 and 
November 2009.  

During the course of the appeal, VA offered the Veteran an 
opportunity to present additional evidence and argument at a 
hearing.  However, to date, he has declined to accept that 
offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support either of his claims; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Factual Background

During his June 1967 pre-induction examination, the Veteran 
demonstrated the following puretone thresholds at the 
decibels (hertz) indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-15 (-5)
-5 (5)
5 (15)
15 (20)
LEFT
-10 (5)
0 (10)
0 (10)
5 (15)
5 (0)

Speech audiometry was not performed.  

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

During his September 1967 induction examination, the Veteran 
responded in the affirmative, when asked if he then had, or 
had ever had, ear, nose, or throat trouble.  He was found to 
have wax in his ears.  Otherwise, his ears and drums were 
normal.  



On audiologic testing, the Veteran demonstrated the following 
puretone thresholds at the decibels indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
20(30)
25 (35)
No 
Report 
(NR)
30 (35)
LEFT
10 (25)
10 (20)
15 (25)
NR
50 (55)

On a retest, the Veteran demonstrated the following puretone 
thresholds at the decibels indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
20(30)
10 (20)
No 
Report 
(NR)
15 (20)
LEFT
10 (25)
10 (20)
15 (25)
NR
5 (10)

Speech audiometry was not performed on either occasion.  

The Veteran's service treatment records are negative for any 
complaints or clinical findings of hearing loss disability or 
tinnitus.

During his May 1969 service separation examination, the 
Veteran responded in the affirmative, when asked if he then 
had, or had ever had, ear, nose, or throat trouble.  On 
examination, his ears and drums were normal.  



On audiologic testing, the Veteran demonstrated the following 
puretone thresholds at the decibels indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
No 
Report 
(NR)
5
LEFT
5
5
5
NR
5

Records dated from March 1991 through February 1996, show 
that the Veteran was treated by Michael Bartell, M.D.  There 
were no complaints or clinical findings of hearing disability 
or tinnitus.

During an October 1996 VA Agent Orange protocol examination, 
the Veteran complained of decreased hearing.  On examination, 
there were no findings of ear disability.

In November 2007 and November 2009, the Veteran was examined 
by VA to determine the nature and etiology of any hearing 
loss disability or tinnitus found to be present.  Audiologic 
testing was attempted by two different examiners; however, 
the results of that testing were inconsistent.  Despite 
reinstruction and encouragement by each examiner, there was 
no improvement in the Veteran's responses.  Accordingly, the 
examinations were terminated.  

Analysis

The Veteran contends that his hearing loss disability and 
tinnitus were primarily the result of noise exposure as a 
field artillery crewman in service.  He states that he has 
continued to experience hearing loss disability and tinnitus 
since that time; and therefore, he maintains that service 
connection is warranted.  However, after carefully 
considering the Veteran's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, service connection for hearing loss disability 
and tinnitus is not warranted, and the appeal will be denied.
Although the report of the Veteran's September 1967 induction 
examination suggests the presence of a hearing loss 
disability, the competent evidence in service, including his 
service treatment records and the report of his service 
separation examination, are negative for any complaints or 
clinical findings of a hearing loss disability or tinnitus.  

During his Agent Orange protocol examination in October 1996, 
the Veteran complained of decreased hearing acuity.  However, 
his post-service medical records, including the reports of 
two VA examinations, are negative for any findings of a 
hearing loss disability or tinnitus.  Indeed, despite being 
examined by two different examiners, the Veteran did not 
respond in a consistent manner.  Thus neither test was valid.  

Generally, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this 
case, however, the evidence shows that Veteran did not fully 
cooperate with either VA examiner.  In so doing, the Veteran 
abrogated, at least in part, his responsibility to present 
and support his claim for benefits.  38 C.F.R. § 5107(a) 
(2009); see Caffrey.  Accordingly, the results of the VA 
examinations are of no force or effect in the Board's 
determination.

VA has considered the possibility of scheduling an additional 
examination.  However, VA examinations are scheduled when the 
medical evidence accompanying a particular claim is not 
adequate for rating purposes.  38 C.F.R. 3.326(a) (2009).  
Reexaminations are requested whenever VA determines there is 
a need to verify either the continued existence or the 
current severity of a disability.  Generally, reexaminations 
will be required if it is likely that a disability has 
improved, or if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. 3.327 (2009).  

In this case, however, the medical evidence is adequate for 
rating purposes.  Indeed, the evidence in and after service, 
including the two unsuccessful VA examinations, is negative 
for a chronic, identifiable hearing loss disability or 
tinnitus.  To schedule another examination under such 
circumstances would be tantamount to a fishing expedition to 
determine if there might be some unspecified information 
which could possibly support the Veteran's claim.  However, 
VA's duty to assist the Veteran in the development of his 
claim does not extend to fishing expeditions.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, an 
additional examination will not be scheduled.  

In sum, the Board finds that the only evidence of a nexus 
between the current hearing loss disability and tinnitus and 
any event in service comes from the Veteran.  As a layman, 
however, he is only competent to report evidence which is 
capable of lay observation, such as his symptoms.  He is not 
competent to provide conclusions which require medical 
expertise, such as the diagnosis of those symptoms or the 
cause of a particular disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Therefore, his opinion, 
without more is not competent evidence of service connection 
and is not probative of either issue on appeal.  

Inasmuch as there is no evidence of a chronic, identifiable 
hearing loss disability or tinnitus in or after service, the 
Veteran does not meet the criteria for service connection.  
Therefore, service connection is not warranted for either 
disability, and the appeal is denied.

In arriving at this decision, the Board has also considered 
the doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the competent evidence of record is against the 
Veteran's claims.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009). 




ORDER

Entitlement to hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


